Citation Nr: 1757271	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-23 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to August 1988, to include service as an infantryman.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2012 RO rating decision.  

In March 2017, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  


FINDING OF FACT

A bilateral hearing loss disability was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.


CONCLUSION OF LAW

A bilateral hearing loss disability is not the result of disease or injury incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been os incurred.  38 U.S.C. §§ 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the claimant has a responsibility to present and support a claim for VA benefits.  38 U.S.C. § 5107 (2012).  VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The claimant must provide enough information to identify and locate the existing records supporting his claims, including the custodian or agency holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  38 C.F.R. § 3.159.  

In November 2011, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran an opportunity for a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims; and therefore, the Board will proceed to the merits of the appeal.  

During his March 2017 video hearing before the undersigned the Veteran testified that he had entered service without any hearing difficulty but that following his return from service, his family noticed a significant deterioration in his hearing acuity.  He contended that such deterioration was a result of his significant noise exposure as an infantryman in service.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

The Veteran is competent to report his symptoms and what he experienced during and since his separation from service.  For example, he is competent to report when he first noticed difficulty hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any the etiology of any hearing loss.  The question of an etiologic relationship between any current hearing loss disability and service or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Not only is a chronic, identifiable hearing loss disability uncorroborated by the evidence in the service; it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For certain organic diseases of the nervous system, such as a sensorineural hearing loss, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. § 3.307.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The failure to meet these criteria at the time of a veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303; Hensley v. Brown, 5 Vet. App. 155 (1993).

As an infantryman, the Veteran would have had significant noise exposure in service.  The appellant's service treatment records, however, as well as the reports of his service entrance and separation examinations, are negative for any complaints or clinical findings of hearing loss disability in either ear.  Although the Veteran and his family members contend that he has had hearing loss since service, the clinical evidence shows that such disability was not manifested for VA purposes until November 2011.  38 C.F.R. § 3.385.  It was not prior to November 2011 that audiometric testing revealed a bilateral sensorineural hearing loss disability for VA purposes.  The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Nevertheless, the Veteran's reports of continuing symptomatology since service were sufficient to trigger additional investigation.  McLendon v Nicholson, 20 Vet. App. 79 (2006).  Therefore, in March 2016, the Veteran was reexamined by VA to determine the nature and etiology of any hearing loss disability found to be present.  In this respect, the March 2016 VA examination confirmed the presence of a bilateral sensorineural hearing loss disability, however, the examiner noted that the Veteran's service medical records were negative for evidence of a hearing loss disability for VA purposes.  In comparing the Veteran's service entrance and separation examination reports, the examiner further noted that the Veteran did not demonstrate a significant threshold shift at any of the applicable hertz levels.  Therefore, the VA examiner opined that it was less likely than not that the Veteran's hearing loss disability was related to service.  That opinion is further evidence against the Veteran's claim.

During the Veteran's March 2017 hearing, the undersigned left the record open for sixty days so that the Veteran could submit an opinion from a doctor or audiologist that it was at least as likely as not that his hearing loss disability was related to service.  To date, such an opinion has not been received.  

The Veteran did submit multiple lay statements, including one from his brother, that the Veteran had experienced significant hearing impairment on his return from service.  As above, however, lay persons are not competent to address the etiology of a sensorineural hearing loss.  Moreover, they are not competent to assess whether the claimed hearing loss meets the VA criteria for service connection.  Therefore, those statements are of limited probative value.  

Absent evidence of a chronic, identifiable hearing loss disability for VA purposes in service or competent evidence of a nexus between the Veteran's current hearing loss disability and any event in service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a bilateral hearing loss disability is not warranted.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017). 


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


